PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_02_EN.txt. 181

DISSENTING OPINION BY M. ANZILOTTI.
[ Translation. |

Though I have. reached the same conclusion as that at
which the Court has arrived, I find myself unable to sub-
scribe to the reasons on which the Order is based.

I wish to state in the first place that, speaking generally,
if there was ever a case in which the application of Article 41
of the Statute would be in every way appropriate, it would
certainly be so in the case before us. The German Government
alleges that certain acts of expropriation, which have been, or
are being carried out, involve discriminatory treatment of
Polish citizens of German race, as compared with Polish
citizens of Polish race and, hence, that on this ground these
acts are contrary to the Treaty of June 28th, 1919: founding :
itself on this reason, it asks that the expropriations now in
progress should be suspended, as an interim measure of protec-
tion, until the Court has finally decided whether the said
expropriations are legal or illegal. If the swmmaria cognitio,
which is characteristic of a procedure of this kind, enabled
us to take into account the possibility of the right claimed
by the German Government, and the possibility of the danger
to which that right was exposed, I should find it difficult to
imagine any request for the indication of interim measures
more just, more opportune or more appropriate than the one
. which we are considering.

Apart from all questions relating to the interpretation of Arti-
cle 12 of the Treaty of June 28th, 1919, for the protection of
Minorities, the only reason which, in my view, made it impos-
sible for the Court to grant the German Government’s request,
in the present state of the proceedings, was the uncertainty
which the Application instituting the main proceedings allows to
subsist as to what the said Government seeks to obtain from
the Court, and, in consequence, as to the extent of any rights
which the interim measures would have to protect.

In the opinion of the Court, the proceedings instituted by
the German Government were designed to obtain a declaration
that certain alleged infractions of the Treaty had been com-
mitted in individual cases, in applying the agrarian reform law,
and, further, to obtain reparation for the said infractions; such
is indeed the impression conveyed—at any rate, at first sight—
by the wording used in the Application to indicate the object of
‘the claim: ‘‘to declare that violations of the Treaty of June 28th,
1919, have been committed to the detriment of Polish nationals
of German race, and to order reparation to be made”. If
that is really so, it is manifest that the interim measures

10
DISSENTING OPINION BY M. ANZILOTTI 182

applied for would go far beyond the limits of the right that
is in dispute. Interim measures of protection would certainly
have been possible and expedient; but they would need to
have been confined to the individual cases which the German
Government had in mind. And since neither the Application,
nor the request for the indication of interim measures, made it
possible to ascertain which were these cases, the Court found
itself unable, in practice, to indicate the measures as requested.

But was that really the meaning of the German Application?
Was not its intention rather to obtain from the Court a
declaratory judgment, to the effect that the Polish Govern-
ment’s conduct in the application of the agrarian reform law
was not consistent with its obligations under the Treaty of
June 28th, 1919? In other words, the issue is not—or is
not only—this or that violation of the Treaty committed to
the detriment of this or of that Polish citizen of German
race; the issue is the whole body of acts by which the Polish
authorities have applied the agrarian reform law; and it is
the inconsistency of the attitude, resulting from this whole
body of acts, with the Treaty of June 28th, 1910, that the
Court is asked to declare. If such was the object of the claim
in the German Government’s Application, it is quite compre-
hensible that it should have asked—as an interim measure
of protection—that the application of the agrarian reform to
Polish citizens of German race, in general, should be suspended.

I am inclined to think that that is really the meaning of
the Application ; more especially, because it would seem incom-
prehensible that the Court should be asked to declare that
violations of a treaty had been committed, without the viola-
tions being specified: such an application would moreover be
null and void, owing to the complete absence of certainty as
to the object of the claim.

But I must admit that the German Government’s Applica-
tion is open to different interpretations, and this in regard to
a point on which perfect clarity is essential. As it is only
fair that a government should bear the consequences of the
wording of a document for which it is responsible, I could
readily understand that the Court should, on that ground,
recuse to grant the request for interim measures of protection.
This, however, should not prejudice the German Government’s
right to submit a fresh application indicating the subject of
the suit with the necessary clearness and precisions, and to
follow it up by a fresh request for the indication of interim
measures appropriate to the rights claimed.

(Signed) D. ANZILOTTI.
